Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Applicant’s response, filed 4/29/2021, to the Office action mailed 1/29/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended Claims 7 and 50, and presented arguments in response to the Office action.  
 Claims 1, 2, 4-7, 21, 22 and 43-57 are pending.
Claims 1, 2, 4, 7, 21, 22, 43-47 and 50-57 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in part.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 4/29/2021 and 6/15/2021, are acknowledged and have been reviewed.

Withdrawn Claim Objections
The objection to Claims 7 and 50 set forth in the previous Office action has been withdrawn in view of Applicant’s present claim amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  A period is missing from the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103 – Amended
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 21, 22, 43-47 and 50-57 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (“Rapamycin reduces VEGF expression in retinal pigment epithelium (RPE) and inhibits RPE-induced sprouting angiogenesis in vitro”, FEBS Letters, Vol. 582 (2008), pp. 3097-3102; hereinafter “Stahl”), in view of Dor et al. (WO 2009/023877 A2; previously cited; hereinafter “Dor”) and  Ohr et al. (“Aflibercept in wet age-related macular degeneration: a perspective review”, Therapeutic Advances in Chronic Disease, 2010, Vol. 3(4), pp. 153-161; previously cited; hereinafter “Ohr”).
i.e., wet AMD) in a human comprising administering by intravitreal injection a liquid formulation comprising sirolimus (rapamycin), wherein the human has “persistent intraretinal edema due to exudative [wet] AMD despite previous intravitreal anti-vascular growth factor (VEGF) treatment”.
Stahl teaches that anti-VEGF treatment is a first-line treatment for choroidal neovascularization (CNV) in age-related macular degeneration (i.e., wet AMD).  “However, VEGF-inhibition does not always lead to sustained CNV-reduction.”  See Abstract.  Stahl teaches that the anti-VEGF agents, pegabtanib, ranibizumab and bevacizumab have been shown to be effectively used for treating CNV in patients.  “All three substances share the property of preventing VEGF from binding to its target receptor on endothelial cells.  However, the retinal expression of VEGF is not altered.  It can even be speculated that the inactivation of soluble VEGF molecules might induce a regulatory increase in VEGF production.  In consequence, the current anti-VEGF therapies have to be re-administered on a monthly basis by intravitreal injection bearing all possible side effects of repeated intraocular surgery.  Additionally, not all CNV patients respond sufficiently to anti-VEGF treatment and some patients show disease progression under treatment [emphasis added].”  See, p. 3097, left column, “Introduction”, first paragraph.  Stahl teaches the “expression of VEGF can be induced by multiple cellular pathways … VEGF can therefore be viewed as a final common angiogenic pathway transducing pro-angiogenic signals from a variety of sources towards the uniform response of blood vessel sprouting. Instead of targeting the VEGF molecule at the end of the angiogenic cascade, it might be a more causative approach 
In view of the teachings of Stahl, including that rapamycin might be a therapeutic option for CNV patients that do not respond sufficiently to the established anti-VEGF treatments, one of ordinary skill in the art would have found it obvious to treat CNV in wet AMD with rapamycin, either alone or in combination with anti-VEGF agents.
Dor discloses methods that are effective for treating wet (exudative) age-related macular degeneration (wet AMD) and macular edema, comprising administration of liquid formulations comprising, inter alia, rapamycin (sirolimus).  See [0021] and [0022].  Dor teaches a methods for treating wet AMD or diabetic macular edema in a human subject comprising intravitreal injection of a liquid formulation comprising about 4% (w/w) rapamycin, about 4% (w/w) ethanol and about 92% (w/w) polyethylene glycol 400.  The volume of the liquid formulation injected provides between about 200 µg to about 
Ohr teaches that aflibercept is a VEGF trap compound, developed by Regeneron, and its intravitreal injection, administered for the treatment of neovascular (wet) AMD.  Aflibercept was administered every 2 months, after a monthly loading dose for 3 months.  See Abstract; the penultimate paragraph at pp. 157; and the 1st full paragraph at pp. 159
It is common practice to administer another therapeutic agent instead of the conventional one (e.g., treatment with rapamycin in place of aflibercept or ranibizumab) or in addition to the conventional one if the subject is resistant to particular therapeutic agent, or to improve the therapeutic effect of either agent alone.  Therefore, person skilled in the art would easily conceive the idea of administering rapamycin instead of or in addition to the wet AMD patient resistant to anti-VEGF agents.  It is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).
Furthermore, a person skilled in the art could appropriately decide suitable amount of components, and suitable dosing schedule based on the required therapeutic effect.  The determination of both optimal dosage ranges and optimal dosing schedules In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11). Thus, in the absence of evidence to the contrary, the currently claimed specific dosage amounts and dosage regimens are not seen to be inconsistent with the dosages that would have been determined by the skilled artisan.
With regard to independent claim 45, directed to a method of treating persistent intraretinal or subretinal edema due to exudative (wet) AMD despite previous anti-VEGF treatment in a human subject.  The method steps are the same as recited by claim 1 for the treatment of wet AMD.  Accordingly, the rejection applied for claim 1 is applied to the rejection of claim 45 and claims depending therefrom.
Claim 51 is drawn to the method of claim 45 wherein the treatment of persistent intraretinal or subretinal edema achieves a decrease in edema in a treated eye of at least about -15 microns in central subfield thickness as measured by optical coherence tomography about one month (± week) after administration of the liquid formulation.  Claim 52 recites a decrease in edema in a treated eye of at least about -30 microns.  Claim 53 recites a decrease in edema in a treated eye of at least about -40 microns.  Whereas Dor discloses methods that are effective for treating wet (exudative) age-related macular degeneration (wet AMD) and macular edema, comprising intravitreal administration of liquid formulations comprising the same liquid formulation of rapamycin as instantly claimed (supra), a similar decrease in edema, as instantly claimed, would reasonably be expected.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments as they apply to the presently amended rejection have been fully considered but they are not persuasive.  
Applicant argues that “as of the filing date of the instant application, sirolimus reportedly ‘inhibits VEGF, and it acts through two separate pathways; the inhibition of mTOR by sirolimus causes a decrease in production of VEGF-A, and further downstream it also decreases the response of endothelial cells to VEGF activation through down-regulation of intracellular signaling’ Blumenkranz, Retina Today, May 2007 (hereinafter ’Blumenkranz’ provided as NPL No. 1 in Information Disclosure Statement submitted herewith). Blumenkranz further discloses that that ‘mTOR inhibition also inhibits the activity of HIF-1-alpha, which acts to decrease VEGF production and inhibit VEGF-induced endothelial cell proliferation.’ As such, one of skill in the art would not have predicted that administering another therapeutic agent with anti-VEGF activity to a subject with persistent intraretinal or subretinal edema due to exudative AMD despite previous intravitreal anti-vascular endothelial growth factor (VEGF) treatment would be efficacious.”
The Examiner respectfully disagrees.  As presented in the presently amended rejection, supra, Stahl teaches the “expression of VEGF can be induced by multiple cellular pathways … VEGF can therefore be viewed as a final common angiogenic pathway transducing pro-angiogenic signals from a variety of sources towards the uniform response of blood vessel sprouting. Instead of targeting the VEGF molecule at the end of the angiogenic cascade, it might be a more causative approach to alter the angiogenic baseline situation leading to VEGF expression and vessel sprouting. [ ] One possible candidate to disrupt the angiogenic signaling cascade upstream of VEGF-expression is rapamycin. Rapamycin has been shown to possess both anti-tumor as well as anti-angiogenic properties [ ]. Rapamycin can decrease VEGF production in stromal cells [ ]. Additionally, rapamycin alters the response of endothelial cells to VEGF stimulation [ ].  With regard to ophthalmology, the anti-angiogenic effects of rapamycin have been evaluated both in rodent models of corneal neovascularization [ ] as well as retinal and choroidal angiogenesis [ ]. In both models, rapamycin effectively reduced neovascularization.”  Emphasis added.  Rapamycin might therefore be a therapeutic option for CNV patients that do not respond sufficiently to the established anti-VEGF treatments.  

Conclusion
Claims 1, 2, 4, 7, 21, 22, 43-47 and 50-57 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629